Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.319 Page 1 of 14




                               THE UNITED STATES DISTRICT COURT
                                       DISTRICT OF UTAH


                                                             MEMORANDUM DECISION
    TAMRA STEPHENSON,                                        AND ORDER GRANTING IN PART
                                                             AND DENYING IN PART
           Plaintiff,                                        DEFENDANTS’ MOTION FOR
                                                             JUDGMENT ON THE PLEADINGS;
           vs.                                               FINDING PLAINTIFF’S MOTION FOR
                                                             PARTIAL SUMMARY JUDGMENT
    MIDLAND CREDIT MANAGEMENT AND
                                                             MOOT
    TIM BOLIN,

           Defendants.                                       Case No. 4:21-cv-00020-DN-PK

                                                             Judge David Nuffer
                                                             Magistrate Judge Paul Kohler


           Defendants, Midland Credit Management Inc. (“Midland”) and Tim Bolin (“Bolin”)

(collectively “Defendants”) moved for judgment on the pleadings (the “Motion”) 1 on all the

causes of action that Plaintiff Tamra Stephenson (“Plaintiff”) has asserted against them. 2

Plaintiff responded to the Motion. 3 Defendants replied in support. 4 After Defendants filed a

proposed memorandum order, Plaintiffs filed a Motion to Alter or Amend Judgment, 5 which was

construed as an objection to the proposed order. 6




1
    Defendants’ Motion for Judgment on the Pleadings, docket no. 15, filed May 18, 2021.
2
    Complaint, docket no. 2, filed February 12, 2021.
3
 Memorandum in Opposition to Motion for Judgment on the Pleadings (“Opposition”), docket no. 20, filed June 1,
2021.
4
    Reply in Support of the Motion (“Reply”), docket no. 23, filed June 15, 2021.
5
    Docket no. 32, filed August 2, 2021.
6
    Docket Text Order taking under advisement Motion, docket no. 33, August 13, 2021.



                                                                                                                 1
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.320 Page 2 of 14




           As the following Memorandum Decision explains, the Motion is GRANTED in part and

DENIED in part, dismissing the First Cause of Action without prejudice for failure to state a claim.

The remaining causes of action which are based on state law are dismissed. The dismissal of these

causes of action is without prejudice, because pendent jurisdiction will not be exercised over these

causes of action.

                                                  BACKGROUND

           Plaintiff owed delinquent credit card debt to Midland. 7 Plaintiff claims that Midland sent

certain Letters 8 in violation of § 1692e of the FDCPA because the letters threatened to refer

Plaintiff’s account to a law firm to be reviewed by an attorney for possible legal options. 9

           Via correspondence dated December 6, 2019, Midland notified Plaintiff of, in part, the

delinquency of the debt and the potential that Midland “may proceed with forwarding this

account to an attorney.” 10




7
    Complaint, docket no. 2, ¶ 12; Answer, docket no. 7 ¶ 12.
8
 The “Letters” refer to Exhibits A through E of the Answer (docket no. 7) which are more fully identified as
follows:
       -   Exhibit A - December 6, 2019, letter from Midland to Plaintiff, docket no. 7-1;
       -   Exhibit B – February 21, 2020, letter from Midland to Plaintiff, docket no. 7-2;
       -   Exhibit C – June 17, 2020, letter from Midland to Plaintiff, docket no. 7-3;
       -   Exhibit 2 to Certification of Kimberly Larsen attached to Defendants’ Answer as Exhibit D and which is a
           letter dated December 11, 2020, from Johnson Mark LLC, counsel for Midland, to Plaintiff, docket no. 7-4;
       -   Exhibit E – February 9, 2021, letter from Johnson Mark, LLC, counsel for Midland to both Plaintiff and
           Plaintiff’s counsel, Eric Stephenson, docket no. 7-5.
9
    Complaint, docket no. 2, ¶¶ 69-76.
10
     Complaint, docket no. 2, ¶ 12; Answer, docket no. 7 ¶¶ 12,20 – December 6, 2019 Pre-Legal Notification.



                                                                                                                    2
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.321 Page 3 of 14




           Midland next sent Plaintiff a letter dated

February 21, 2020 (the “February Letter”) which

was emblazoned with a prominent “FINAL

NOTICE” graphic. The February Letter does not

indicate it is from an attorney. Instead, the letter states, in part, as follows: “If you do not reply,

we plan on sending your account to an attorney in the state of UT.” A white-on-black banner

reads “ATTORNEY REVIEW PLANNED. “The letter advised that “FAILURE TO REPLY

WILL RESULT IN ATTORNEY REVIEW,” and “We intend to have a lawsuit filed against you.

Before a lawsuit can be filed, an attorney must review your account.” The steps in litigation and

possible effects of a judgment were then outlined.

           The letter also advised Plaintiff that “We want to help you resolve this matter

voluntarily” and included information such as (1) a toll-free telephone number for Plaintiff to

discuss the debt with Midland; (2) Midland’s website; and (3) instructions for methods of

payment, including by phone, online and by mail. 11 The February Letter is from Midland, signed

by Division Manager Bolin. It also provides a phone number to the Pre-Legal Department for

Plaintiff to discuss her delinquency. 12

           Midland also sent Plaintiff a letter dated June 17, 2020 (“the June Letter”), titled “Final

Notice Extension” and “Pre-Legal Notice.” 13 Similar to the February Letter, the June Letter is

from Midland, signed by Bolin in his capacity as Division Manager of Midland. The June Letter



11
     Complaint, docket no. 2,. ¶ 23; Answer, docket no. 7-2.
12
     Id.
13
     Answer, docket no. 7-3.



                                                                                                          3
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.322 Page 4 of 14




also provides information to Plaintiff, including options for payment and a toll-free number to

contact Midland. 14 The June Letter also explains that Plaintiff is being provided additional time

to avoid attorney review of the debt due to tough times and provided additional options for

Plaintiff to avoid an attorney review.

            Plaintiff alleges that these Letters were misleading in violation of the FDCPA, in part

because Midland never sent the Plaintiff’s account to an attorney for legal review. 15 As things

turned out, Plaintiff’s account was indeed sent to the law firm of Johnson Mark LLC on or about

December 9, 2020 for legal review. 16 On December 11, 2020, Johnson Mark LLC sent Plaintiff a

letter advising of its representation of Midland in connection with the Plaintiff’s Account. 17 In

response to correspondence from Plaintiff, Johnson Mark LLC then sent Plaintiff’s counsel a

debt verification response letter on February 9, 2021, days before this action was filed. 18

                                         STANDARD OF REVIEW

            A motion for judgment on the pleadings under Rule 12(c) of the Federal Rules of Civil

Procedure is evaluated by the same standard as a Rule 12(b)(6) motion to dismiss for failure to

state a claim. 19 The factual details supporting a claim must be great enough to make the claim

plausible, rather than merely possible; i.e., “enough to raise a right to relief above the speculative




14
     Id.
15
     Id. at ¶¶ 29-34.
16
     Answer, docket no. 7-4 ¶ 7
17
     Id. at ¶ 8.
18
     Answer, Ex. E, docket no. 7-5.
19
   See, e.g., Myers v. Koopman, 738 F.3d 1190, 1193 (10th Cir. 2013); Fed. R. Civ. P. 12(c); Fed. R. Civ. P.
12(b)(6).



                                                                                                               4
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.323 Page 5 of 14




level[.]” 20 It must be reasonable for a court to draw the inference that the defendant is liable,

based on the facts stated. 21 Recitations of elements of a claim and conclusory statements are

insufficient to meet the standard of plausibility. 22 A court may consider exhibits to pleadings

without converting a motion for judgment on the pleadings into a motion for summary

judgment. 23

                                                   DISCUSSION

                           The Letters Sent by Midland do not Violate the FDCPA

           The FDCPA was enacted “to eliminate abusive debt collection practices by debt

collectors, to insure that those debt collectors who refrain from using abusive debt collection

practices are not competitively disadvantaged, and to promote consistent State action to protect

consumers against debt collection abuses.” 24

           For most courts, “the question of whether a communication complies with the FDCPA is

determined from the perspective of the ‘least sophisticated consumer.’” 25 This hypothetical




20
     Bell Atlantic v. Twombly, 550 U.S. 544, 545 (2007).
21
     See Ashcroft v. Iqbal, 556 U.S. 662, 663 (2009).
22
     Id.
23
  Tuttle v. Nationwide Affinity Ins. Co. of Am., No. 19-CV-00526-NYW, 2019 WL 2208513, at *2 (D. Colo. May
22, 2019).
24
     15 U.S.C. § 1692(e)
25
   Kolbasyuk v. Capital Mgmt. Servs., LP, 918 F.3d 236, 239 (2d Cir. 2019) (quoting Jacobson v. Healthcare Fin.
Servs., Inc., 516 F.3d 85, 90 (2d Cir. 2008)); see also Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993) (“the
‘least sophisticated consumer’ . . . standard has been adopted by all federal appellate courts that have considered the
issue.”). The Tenth Circuit “has not explicitly adopted the least sophisticated consumer standard, but it has applied
the test in at least two, albeit unpublished, opinions.” Smith v. Johnson Mark LLC, No. 1:20-cv-00032-RJS-DAO,
2021 WL 66297, at *3 (D. Utah Jan. 7, 2021) (quotation omitted). See also Chadwick v. Bonneville Billing &
Collections, Inc., No. 1:20-CV-132-TS, 2021 WL 1140206 , at *2-3 (D. Utah Mar. 25, 2021) (applying the least
sophisticated consumer test).



                                                                                                                      5
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.324 Page 6 of 14




consumer is a “naïve” and “credulous” person. 26 However, even the least sophisticated consumer

is presumed to have a “concept of reasonableness.” 27 While not possessing “the astuteness of a

‘Philadelphia lawyer’ or even the sophistication of the average, everyday, common consumer,”
28
     the least sophisticated consumer “is neither irrational nor a dolt.” 29

           Whether or not a collection letter violates the FDCPA is a question of law. 30

                Claims Based on Letters Prior to February 12, 2020, are Time-Barred

           The Complaint references communications, including correspondence dated December 6,

2019, which are time barred under the FDCPA. 31 Lawsuits arising under the FDCPA must be

brought “within one year from the date on which the violation occurs.” 32 The Complaint was

filed on February 12, 2021. 33 Therefore, any claims based on communications prior to February

12, 2020 are time-barred.

                         The Letters Referenced in the Complaint Do Not Violate
                                        § 1692e(5) of the FDCPA

           To allege a violation of § 1692e(5) of the FDCPA, a plaintiff must show that defendants

(1) threat[ened] to take any action, (2) that cannot legally be taken or that was not intended to be

taken. 34 Plaintiff cannot meet either prong.


26
     Altman v. J.C. Christensen & Assocs., Inc., 786 F.3d 191, 193 (2d Cir. 2015) (citations omitted).
27
     Clomon, 988 F.2d at 1319.
28
     Russell v. Equifax A.R.S., 74 F.3d 30, 34 (2d Cir. 1996).
29
  Lotito v. Recovery Assocs. Inc., No. 13-CV-5833 SJF-AKT, 2014 WL 4659464, at *5 (E.D.N.Y. Sept. 17, 2014)
(citations omitted).
30
     Kalebaugh v. Berman & Rabin, P.A., 43 F. Supp. 3d 1215, 1223 (D. Kan. 2014).
31
     Complaint, docket no. 2, ¶ 12.
32
     15 U.S.C. § 1692k(d)
33
     Complaint, docket no. 2.
34
     15 U.S.C. § 1692e(5).



                                                                                                              6
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.325 Page 7 of 14




                                   The Letters Do Not Threaten Legal Action

           To constitute a threat of legal action under the FDCPA, a letter must convey to the least

sophisticated consumer that such an action is “authorized, likely, and imminent.” 35 Letters that

“simply state that the debt collector ‘may consider additional remedies’ and that the accounts

were placed with an attorney for ‘such action as necessary’” are making equivocal statements

that “do not threaten legal action.” 36 Accordingly, “even where communications specifically

refer to legal action, a threat does not exist where the references are couched in terms of mere

possibility.”37

           The February Letter states that “If you do not reply, we plan on sending your account to

an attorney in the state of Utah” and that a lawsuit would commence only “if the attorney

determines there is cause for a suit.” 38 Such language indicates that Midland was only

“planning” to send the account to its counsel. Counsel could determine there was no cause for

suit, and Plaintiff could avoid legal action. The February Letter also suggests that legal action is

not imminent by stating that Plaintiff can call “to discuss what options are available” and “we

will work to avoid sending your account to an attorney.” 39 Additionally, the June Letter provides

three different options to Plaintiff, including making no immediate payment if Plaintiff contacted




 Mikhael v. Credit Corp Sols. Inc., No. 20-cv-02908-KAM-RLM, 2021 WL 2434325, at *4 (E.D.N.Y. June 15,
35

2021) (quoting Bentley v. Great Lakes Collection Bureau, 6 F.3d 60, 62 (2d Cir. 1993)).
36
     Avila v. Riexinger & Assocs., LLC, 644 F. App'x 19, 22 (2d Cir. 2016).
37
  Sorel v. Capital One Servs., LLC, No. 3:11-CV-703 SRU, 2012 WL 3596487, at *6 (D. Conn. Aug. 20, 2012)
(citation omitted); see also Wood v. Capital One Servs., LLC, No. 5:09-CV-1445 NPM/DEP, 2012 WL 4364494, at
*9 (N.D.N.Y. Sept. 21, 2012) (adopting Sorel analysis).
38
     Answer, docket no. 7-2; Complaint, docket no. 2 (emphasis added).
39
     Id.



                                                                                                              7
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.326 Page 8 of 14




Midland prior to July 17, 2020. 40 When language in a letter gives a plaintiff alternate options

besides “either remitting payment or being referred to an attorney,” such language “further

removes the [l]etter from any apparent or immediate or imminent threat of legal action.” 41 Any

consumer reading the letters at issue in this case would realize that contacting Midland was an

alternate option besides remitting payment or being referred to an attorney, and thus legal action

was not imminent. Contrary to Plaintiff’s arguments in her Motion to Alter or Amend

Judgment, 42 no reasonable jury could conclude otherwise.

           The language in the February and June Letters shows that Midland indicated that a

lawsuit was a strong possibility, but gave Plaintiff additional remedies to avoid a legal referral

and subsequent lawsuit. Even the least sophisticated consumer could not view the Letters as

threatening imminent legal action.

             There is No Basis for a Claim that Defendants Could Not Legally Proceed with
                      Legal Action or Did Not Intend to Proceed with Legal Action

           Plaintiff claims that Midland never actually intended to proceed with legal action against

her and that, as a result, the Letters violated the FDCPA. Specifically, Plaintiff contends that

“Midland never sent the alleged debt to an attorney for a review” and that “on information and

belief, Midland never intended or was never able to sue Plaintiff.” 43




40
     Answer, Ex. C; docket no. 7-3.
41
     Mikhael, 2021 WL 2434325 at *5.
42
     Docket no. 32 at 3, 6.
43
     Complaint, docket no. 2 ¶ 38.



                                                                                                        8
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.327 Page 9 of 14




           A plaintiff has the burden to prove a defendant never intended to proceed with legal

action. 44 To meet this burden, the plaintiff must show the possibility of a referral to an attorney

can be “ruled out, ” such as when “a creditor ha[s] a fixed practice of not bringing suits

against customers.” 45 Conclusory statements that threats to litigate were legally proscribed or

made falsely do not state a plausible claim under § 1692e(5). 46

           Plaintiff argues that Midland never intended to file suit, but offers no proof of this. If

initiating a lawsuit is “both legal and plausible, it would defy common sense” to conclude

(absent proof of special circumstances) that Midlands never intended to file a lawsuit. 47 Here,

Plaintiff’s “unadorned, the defendant-harmed-me-accusations that lack factual content” 48 do not

state a claim against Defendants, and the Court need not accept Plaintiff’s interpretation of

Defendant’s intent. 49 Plaintiff’s assertion that Midland does not sue Utah consumers as a matter

of course 50 is conclusory, unsupported by fact, and incorrect. 51 Furthermore, Plaintiff’s

assertions that Midlands would or could not sue her are belied by Midland actually referring the



44
  Baptist v. Glob. Holding & Inv. Co., No. CIVA04CV2365(DGT), 2007 WL 1989450, at *5 (E.D.N.Y. July 9,
2007) (citing Sluys v. Hand, 831 F.Supp. 321, 327 (S.D.N.Y. 1993)).
45
     Id.
46
     Little v. Portfolio Recovery Assocs., LLC, 548 F. App'x 514, 516 (10th Cir. 2013) (unpublished).
47
     Sluys, 831 F. Supp. at 327.
48
     See Altieri v. Overton, Russell, Doerr, & Donovan, LLP, 281 F. Supp. 3d 254, 267–68 (N.D.N.Y. 2017).
49
  See Allen v. Advanced Call Ctr. Techs., L.L.C., No. 18-CV-2873 (RRM) (AYS), 2019 WL 4887683, at *7
(E.D.N.Y. Sept. 30, 2019) (“The least sophisticated consumer would not reasonably read [Defendant’s] letters in the
way Plaintiff suggests, and the Court need not accept their idiosyncratic interpretation.”)
50
     Complaint, docket no. 2, ¶ 36.
51
   Judicial notice of Utah District Court cases 199702712 and 199910515 is taken, both of which involve Midland
filing lawsuits against Utah consumers in the two-year period prior to the filing of the complaint. A court may take
judicial notice of proceedings in other courts in a Rule 12(b)(6) motion, provided those proceedings have a direct
relation to matters at issue in the present case. Hodgson v. Farmington City, 675 F. App'x 838, 840-41 (10th Cir.
2017) (unpublished).



                                                                                                                       9
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.328 Page 10 of 14




account to counsel. 52 Plaintiff cannot plausibly state facts in support of the allegation that

Midland did not intend to forward Plaintiff’s account to an attorney because, in reality, Midland

did.

           Midland’s actions were also not legally proscribed. Midland had given Plaintiff more

than ample time to try and address her delinquency. Having failed to repay her debt, Midland –

as it is permitted to do – notified Plaintiff that it planned to refer the matter for legal

consideration. Midland, again well within its rights, did indeed refer the matter to counsel for

consideration. Prior to filing a lawsuit, counsel corresponded with Plaintiff and her attorney

regarding the debt. These actions were all legal, and did not constitute a violation of the FDCPA.

                                      Plaintiff’s § 1692e(11) Claim Fails

           Plaintiff claims that the relevant disclosures required under § 1692e(11) were present in

the Letters, but those disclosures were on the back and overshadowed by the “various other

language, threats, and representations contained in the letters.” 53 However, the Letters each

included at the bottom of the front page in bolded, capital letters “PLEASE SEE REVERSE

SIDE FOR IMPORTANT DISCLOSURE INFORMATION,” and included the relevant

disclosures at the top of the reverse page in a box set apart from the rest of the letter. 54 “[E]ven

the ‘least sophisticated consumer’ can be presumed to possess a rudimentary amount of

information about the world and a willingness to read a collection notice with some care.” 55 The

front page not only directs Plaintiff to the disclosures, but the disclosures are set apart from the


52
     See Kalebaugh, 43 F. Supp. 3d at 1229.
53
     Complaint, docket no. 2, ¶ 31.
54
     Answer, docket no. 7-2; docket no. 7-3.
55
     Cloman, 988 F.2d at 1319.



                                                                                                        10
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.329 Page 11 of 14




rest of the letter in a bolded, isolated box on the top of the reverse page. 56 Under these

circumstances, the Letters do not violate § 1692e(11). 57

                                   Plaintiff’s § 1692e(10) Claim Also Fails 58

           Plaintiff also claims that Defendant’s Letters “were false, deceptive, unfair, and

misleading and were made for the purposes of misleading consumers.” 59 Plaintiff’s claims,

which this Memorandum Decision construes as brought under § 1692e(10), are largely factually

unsupported and based the same conclusory statements and allegations described above. 60

Accordingly, these claims cannot survive a motion to dismiss. 61

           Plaintiff vigorously contends that the phrase FINAL NOTICE and the phrase “FAILURE

TO RESPOND WILL RESULT IN ATTORNEY REVIEW” were false, deceptive, and unfair

because they suggested action which never occurred. 62 As stated above, Plaintiff’s account was

actually referred to an attorney. Additionally, the phrase “FINAL NOTICE” may, when read

alone, be false in that an extension to that notice was later sent. But when read in the context of




56
     Answer, docket no. 7-2; docket no. 7-3.
57
     See O'Connor v. Check Rite, Ltd., 973 F. Supp. 1010, 1015 (D. Colo. 1997).
58
   Paragraph 48 of the Complaint also lists almost the entirety of every provision under the FDCPA while also
stating “amongst others”. Also, Count I merely lists 15 U.S.C. § 1692 without any additional information. docket no.
2 ¶¶ 63-76. However, Plaintiff fails to specifically identify what other sections of the FDCPA form the basis for any
claims against Defendants, or to link those provisions to any facts, other than what has already been discussed. Thus,
to the extent Plaintiff is attempting to allege any other violations under any other section of the FDCPA, the
complaint does not plead facts to support such claims.
59
     Complaint, docket no. 2, ¶ 72.
60
  Complaint, docket no. 2, ¶¶ 29, 72. For example, Plaintiff argues in the complaint that the June Letter was
deceptive because “she had options available to her that were not listed in the letters,” but fails to allege what these
options were or how Defendants’ offers suggested she did not have other options.
61
     See Cory v. Allstate Ins., 583 F.3d 1240, 1244 (10th Cir. 2009).
62
   Complaint, docket no. 2, ¶ 72. Plaintiff also makes this argument in her objections, but as outlined below, this
objection is without merit.



                                                                                                                       11
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.330 Page 12 of 14




the letter, it is clear that the letter was not final but was a notice before Midland planned to send

the account to an attorney. Cases holding that a “FINAL NOTICE” is deceptive rely on other

content and context, such as a statement that the notice was the “final opportunity to resolve this

matter before further action is taken.” 63 The entire document must be read to determine if it

would deceive the least sophisticated consumer. Other cases do not contain enough text of letters

using the words “final notice” or “final demand” to make those cases useful here. 64

           Examination of the text of the letter shows that it would not deceive the least

sophisticated consumer. A white-on-black banner reads “ATTORNEY REVIEW PLANNED.”

The letter states: “If you do not reply, we plan on sending your account to an attorney in the state

of UT.” The letter advised that “FAILURE TO REPLY WILL RESULT IN ATTORNEY

REVIEW,” and “We intend to have a lawsuit filed against you. Before a lawsuit can be filed, an

attorney must review your account.” The steps in litigation and possible effects of a judgment

were then outlined. The letter also advised Plaintiff that “We want to help you resolve this matter

voluntarily” and included information such as (1) a toll-free telephone number for Plaintiff to

discuss the debt with Midland; (2) Midland’s website; and (3) instructions for methods of

payment, including by phone, online and by mail. 65 The February Letter is from Midland, signed

by Bolin. It also provides a phone number to the Pre-Legal Department for Plaintiff to discuss

her delinquency. 66 When read in this context, the phrase “Final Notice” would not deceive the



63
     Cash v. Allied Interstate, Inc., No. CIV.A.H-04-0932, 2005 WL 1693941, at *2 (S.D. Tex. July 19, 2005).
64
  Marino v. Hoganwillig, PLLC, 910 F. Supp. 2d 492, 494 (W.D.N.Y. 2012); Herbert v. Monterey Fin. Servs., Inc.,
863 F. Supp. 76, 78 (D. Conn. 1994).
65
     Complaint, docket no. 2, ¶ 23; Answer, docket no. 7-2.
66
     Id.



                                                                                                               12
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.331 Page 13 of 14




least sophisticated consumer into believing the letter would be the last chance to avoid litigation

or the last communication between Midland and the consumer.

           Accordingly, Plaintiff fails to state claim for any violation under the FDCPA and

Plaintiff's First Cause of Action is DISMISSED without prejudice.

                           The District Court Will Decline Jurisdiction over the
                                   Second and Third Causes of Action

           The remaining causes of action against the Defendants – the second and third - are both

based on the same operative facts of the FDCPA claim, but originate under Utah state law. For

example, as she did in support of her FDCPA claim, Plaintiff alleges that Defendants “threatened

to send Plaintiff’s account to an attorney for review when they knew they would not carry out

that threat,” 67 as basis for the second cause of action under the Utah Consumer Sales Practices

Act. Plaintiff makes a similar factual assertion to support her fraud claim under Utah state law in

Count III, where she asserts that “Defendants knew they would not carry out their threats when

they made their threats to the Plaintiff and other consumers.” 68

           With the dismissal of the First Cause of Action, state law causes of action now

predominate in the Complaint. Under 28 U.S.C. § 1367(c)(2), pendent jurisdiction will not be

exercised over the Defendants and over the causes of action in which they are named. These

claims are dismissed without prejudice.




67
     Complaint, docket no. 2, ¶ 83.
68
     Complaint, docket no. 2, ¶ 105.



                                                                                                     13
Case 4:21-cv-00020-DN-PK Document 34 Filed 08/23/21 PageID.332 Page 14 of 14




                                            ORDER

           IT IS HEREBY ORDERED that Defendant’s Motion for Judgment on the Pleadings 69 is

GRANTED in part and DENIED in part. Consequently, all of the Plaintiff’s claims against

MIDLAND and BOLIN are DISMISSED without prejudice.

           IT IS FURTHER ORDERED that, in granting this Motion, the pending Motion for

Partial Summary Judgment 70 filed by the Plaintiff is MOOT.



           Dated August 23, 2021.

                                            BY THE COURT:

                                            ____________________________
                                            David Nuffer
                                            United States District Judge




69
     Docket no. 15.
70
     Docket no. 29.


                                                                                          14
